Citation Nr: 0610629	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee, status post 
arthroscopy.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative osteoarthritis of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION




The veteran had active service from January 1979 to January 
1982 and from February 1990 to April 1991 with additional 
periods of active duty for training and inactive duty 
training as a member of the Army National Guard.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

The veteran, through his representative, has filed a motion 
for reconsideration of the January 2004 decision of the Board 
of Veterans' Appeals.  See 38 C.F.R. § 20.1001 (2005).  An 
authorized officer of the Board will rule on that motion 
apart from this decision.  This decision proceeds on matters 
independent of the motion for reconsideration.

To the extent that the motion for reconsideration addresses 
the matter of entitlement to direct service connection for a 
left knee disability, it reasonably raises an attempt to 
reopen the February 1998 rating decision that denied direct 
service connection for a left knee disability.  It is 
referred to the RO for any appropriate action independent of 
the Board's ultimate action on the motion for 
reconsideration.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran as likely as not has moderate instability of 
the right knee, which has persisted from the effective date 
of service connection to the present.

2.  The veteran has had a noncompensable limitation of motion 
and persistent pain in the right knee since the effective 
date of service connection and a compensable limitation of 
extension, to 10 degrees, from October 8, 2002.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
chondromalacia of the right knee rated as for instability are 
met from the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5257 (2005).

2.  The schedular criteria for a rating greater than 10 
percent for degenerative osteoarthritis of the right knee are 
not met prior to October 8, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5003.

3.  The schedular criteria for a 20 percent disability rating 
for degenerative osteoarthritis of the right knee are met 
from October 8, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999). 
Whereas the veteran's claim and this appeal post-date the 
decision in Fenderson, the RO and AMC are presumed to have 
implemented the controlling judicial precedent and considered 
whether to stage the ratings at issue.  Consequently, there 
is no issue of prejudice to the veteran in the Board's 
staging a rating in this decision.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 389 (1993) (Board must consider prejudicial 
effect of deciding matter on appeal not considered by agency 
of original jurisdiction).

The veteran's right knee is rated as two discrete 
disabilities, because the service-connected residuals of his 
injury in service manifest as wholly separate impairments.  
One is chondromalacia, rated as other impairment of the knee 
manifested by recurrent subluxation or lateral instability, 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), the other is 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  The later is rated based on noncompensable 
limitation of motion with a compensable degree of impairment 
from pain.  See VAOPGCPREC 23-97 (providing for and guidance 
on effecting separate ratings for a knee that is both 
unstable and arthritic).

The evidence of record comprises multiple VA compensation 
examination reports, VA and private outpatient reports, and 
an examination and functional assessment done for the Social 
Security Administration.  It uniformly shows the veteran to 
have pain in the knee.  It is not well clarified in the 
record whether the pain is due to chondromalacia and internal 
deraignment of the knee, with which the rating for 
instability is associated, or with the degenerative 
deformation of the knee with which arthritis presents, or to 
both conditions in varying degrees.

VA cannot compensate the veteran twice for pain in the knee 
unless the evidence clearly shows wholly separate impairments 
from each disability due to pain.  Duplicate compensation for 
a single manifestation, such as pain, is called pyramiding, 
and it is not allowed.  38 C.F.R. § 4.14 (2005).

The evidence of record does not provide sufficient 
information to find there to be wholly separate disabilities 
caused by pain from each service-connected condition.  The 
Board will attribute pain to arthritis for rating purposes 
and not to chondromalacia.  This is appropriate, because pain 
is not a rating criterion under diagnostic code 5257, 
VAOPGCPREC 9-98, and it is a rating criterion of diagnostic 
code 5003 and of diagnostic codes 5260 and 5261, 38 C.F.R. 
§ 4.71a (2005), for limitation of motion of the knee.  
38 C.F.R. §§ 4.71a.  Id.

I.  Chondromalacia

The veteran has consistently reported to examiners that his 
right knee is unstable, subject to giving way under stress.  
VA examinations of December 1997, August 2000, and October 
2002 show the veteran's right knee to be stable, although the 
December 1997 examiner commented in the same examination that 
the veteran had suprapatellar effusion and the joint was too 
painful to test for stability.  The August 2000 examiner 
noted that the veteran demonstrated a painful and limited 
range of motion when examined for range of motion and a pain 
free and larger range of motion when taking a seated position 
for another part of the examination.  This comment raises a 
reasonable suspicion that the veteran exaggerates his 
symptoms.

On VA examination of December 2000, the examiner objectively 
confirmed instability of the right knee and diagnosed right 
knee instability.  He noted the veteran used a knee brace and 
Lofstrand crutches.  He observed a severe right limp when the 
veteran did not use an assistive device.

VA outpatient records of July 1999 noted the veteran wore a 
knee brace.  A 2000 VA orthopedic treatment record [month 
illegible] noted that he wore a cage-type brace on the right 
knee.

The evidence to weigh for and against the claim is whether 
the veteran's testimony as to the extent of instability and 
the clinical evidence of instability is at least in equipoise 
with the evidence showing no instability and suggesting that 
the veteran exaggerates his symptoms.  The failure of the 
December 1997 VA examiner to test for instability, for 
whatever reason, diminishes the probative value of the 
reported stability of the knee.  The veteran's presentation 
with a cage for treatment, as opposed to for compensation 
evaluation, is persuasive of the fact of instability.  There 
is no clear tie-breaker in this case, consequently, the 
evidence must be seen as in equipoise or nearly so as to the 
fact of instability.

The records that indicate instability give the impression is 
that instability is of moderate degree, commensurate with a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  The evidence does not warrant staging upwards to 20 
percent or downwards from 20 percent for periods less than 
the whole time.

The evidence does not show severe instability commensurate 
with or nearly approximating the next higher rating, which is 
30 percent.  The evidence of inconsistency in the findings of 
instability during the period under review produces a 
preponderance of evidence against finding severe instability 
or the near approximation of severe instability.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2005).

II.  Arthritis

The veteran has persistently demonstrated a painful right 
knee, with episodes of effusion and edema shown on VA 
examination in December 1997 and December 2000.  The 
objective evidence of a painful joint outweighs the 
suggestion of exaggeration in the August 2000 examination.  
Likewise, the injection of Kenalog into the joint recorded in 
a February 2001 VA outpatient treatment record is persuasive 
evidence of pain.  That is, it is persuasive evidence of pain 
that an orthopedist found signs and symptoms of pain that 
indicated injection as appropriate treatment.

The veteran's arthritis of the right knee has been rated for 
pain without a compensable limitation of motion.  See 
VAOPGCPREC 9-98.  Examination from December 1997 until 
October 2002 has consistently found the veteran to flex and 
extend his right knee beyond 45 degrees and 10 degrees, 
respectively, the points that are compensable limitations of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2005).

On VA examination of October 2002, extension of the veteran's 
right knee was limited to 10 degrees, commensurate with a 10 
percent rating for limitation of motion.  Diagnostic Code 
5261.  Where a joint with compensably limited extension due 
to arthritis also has additional impairment due to pain, 
fatigability, and similar manifestations, those disabling 
features of the arthritis must be considered and both the 
limitation of motion and the painfulness of the motion 
compensated.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In this case, the pain that warranted a 10 percent rating is 
essentially unchanged, and the 10 percent rating for pain 
remains appropriate.  The newly demonstrated limitation of 
motion amounts to additional disability that was not manifest 
before the limitation of motion was manifest.  The 10 percent 
rating afforded flexion of the knee limited to 10 degrees is 
for application here, in addition to the pain that impairs 
the veteran's useful endurance.  A 20 percent rating for 
arthritis of the left knee with pain and limitation of motion 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5261 
(2005).  A higher rating is not warranted, because the amount 
of pain the veteran shows objectively is well-compensated 
within the 20 percent rating.

The veteran asserts constant pain, and thus there are no 
flare-ups causing periodic increases in disability for which 
VA must compensate the veteran.  Cf. DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (ratings based on limitation of motion must 
consider additional limitation due to periodic or seasonal 
flare-up of symptoms).  The veteran reported to the October 
2002 obtaining injections for severe pain several times.  He 
has alleged private orthopedic injection, but the only 
documented instance is the February 2001 injection noted 
above, despite repeated letters from VA requesting that he 
identify sources of evidence of treatment of his right knee.  
The single episode of injection for pain does not amount to 
an increase in disability that warrants staging the rating 
upwards because of it.  The preponderance of the evidence is 
against a rating for arthritis of the right knee greater than 
20 percent at any time from the effective date of service 
connection to the present.

In staged ratings, the effective date of a staging upwards is 
according to the facts found, 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005), because the staging upward 
is based on a demonstrated greater disability at some time 
after the date of service connection.  Whereas the upward 
staging of this rating is predicated on a precisely measured 
limitation of extension, only an actual measurement can 
establish that criterion for the staged rating.  Absent any 
earlier evidence of a compensable limitation of extension, 
the 20 percent stage in the initial rating cannot be 
effective any earlier than the date of the examination that 
revealed the limitation.

III.  Duty to Notify and to Assist

VA has provided the veteran notice of the information and 
evidence necessary to substantiate his claims and of his 
rights and of his and VA's respective burdens in producing 
information and evidence.  VA provided this notice  in 
letters of April and October 2002 and June 2004.  The June 
2004 letter specifically addressed both right knee 
disabilities at issue and requested the veteran to submit 
pertinent evidence in his possession.  The letters post-dated 
the veteran's claims.  Nonetheless, there is no indication 
that the veteran lacked actual knowledge of the elements of 
his claims or was inhibited from participating in prosecuting 
them.  The veteran has been assured of every opportunity to 
provide information and evidence in support of his claim and 
to invoke VA assistance by the length of time that passed 
from the time of the veteran's claim until the most recent 
adjudication by the agency of original jurisdiction in August 
2005.  In addition to the notice letters, VA has provided the 
veteran a statement on the matter of higher initial ratings 
of his right knee disabilities and subsequent supplemental 
statements of the case, which have apprised him of the 
evidence of record and VA's reasons for ruling against his 
claim.  The provision of notice subsequent to the initial 
ratings of his disabilities has not prejudiced his case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA did not notify the veteran that an initial award of 
service connection included the assignment of an initial 
disability rating and the effective date of each rating.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917  & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The veteran's appeal from the 
initial rating demonstrates that lack of notice did not 
inhibit his prosecution of that matter.  This decision 
addresses the matter of the effective dates of staging of the 
ratings.  Whereas this decision has increased the ratings 
from the earliest effective date provided by law given the 
facts in evidence, the veteran was not prejudiced by the lack 
of notice as to the information and evidence necessary to 
prosecute a claim on the effective date element of his 
disability claim.  In sum, VA has discharged its duty to 
notify and assist in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all the evidence of which it had notice and 
authorization to obtain.  The veteran reported private 
treatment, but did not authorize VA to obtain it, despite the 
repetition of notice of the types of evidence that might 
substantiate his claim, notice of his ultimate responsibility 
for the production of evidence, and VA's provision of forms 
to authorize and expedite the release of such evidence.  The 
veteran has a responsibility to cooperate with VA's attempt 
to assist him.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2005).  In 
light of this repeated notice, VA has discharged its duty to 
obtain evidence in support of the veteran's claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

VA has examined the veteran several times in conjunction with 
the instant claims.  No additional medical opinion is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  There has been no failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e) 
(2005).


ORDER

An initial schedular rating of 20 percent for chondromalacia 
of the right knee is granted from the effective date of 
service connection.

A staged schedular rating of 20 percent for degenerative 
osteoarthritis of the right knee is granted from October 8, 
2002.

An initial schedular rating greater than 10 percent for 
degenerative osteoarthritis of the right knee prior to 
October 8, 2002, is denied.


REMAND

VA denied the veteran TDIU benefits, reporting in the August 
2005 SSOC that service-connected disabilities did not render 
him unable to secure or follow a substantially gainful 
occupation.  Specifically, VA determined that the veteran is 
disabled from substantially gainful employment only when the 
disabling effect of his nonservice-connected left knee is 
included in the total disability picture, as did the SSA in 
awarding disability benefits.

The veteran has alleged that certain service records 
establish direct service connection for the left knee.  The 
veteran cites 38 C.F.R. § 3.156(c) as it relates to the 
effective date of service connection for the left knee once 
service connection is established.

The resolution of the pending matter of whether to reopen and 
allow the claim for service connection for left knee 
disability is not now within the Board's jurisdiction, as the 
RO has not considered the matter.  Nonetheless, an 
affirmative result could be dispositive of the claim for 
TDIU.

VA notice of information and evidence necessary to 
substantiate the claim for TDIU has not addressed the 
effective date element of entitlement to TDIU.  The specific 
allegation of the applicability of 38 C.F.R. § 3.156(c) to 
the left knee claim implicates the defect in the notice about 
prosecuting the TDIU claim to the extent that an affirmative 
result in the left knee claim could be dispositive of the 
date of individual unemployability, if ultimately 
established.

The forgoing potential for the resolution of the left knee 
claim to be dispositive of both entitlement to and effective 
date of TDIU render the left knee claim inextricably 
intertwined with the TDIU claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is intertwined only when the RO 
would have to reexamine the merits of any denied claim 
pending on appeal under the law and regulations specifically 
applicable to the claim at issue).  In this case, the claim 
for TDIU would have to be reexamined if the veteran prevails 
in his claim for service connection for the left knee.  This 
is manifestly so, because the exclusion of the disability 
attributable to the left knee is the very quantum of 
disability that would render the veteran individually 
unemployable due to service-connected disabilities were it 
service connected.

The Board cannot reasonably decide entitlement to TDIU now 
with the left knee claim pending.  The Board must defer the 
TDIU claim until the left knee claim is resolved.

Accordingly, the case is REMANDED for the following action:

Upon completion of adjudication of the 
claim to reopen the claim for direct 
service connection for the left knee, 
readjudicate the claim for TDIU.  If TDIU 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


